COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               '

                                               '              No. 08-16-00115-CR
 IN RE: WILLIAM BROWDER,
                                               '        AN ORIGINAL PROCEEDING
                              Relator.
                                               '               IN MANDAMUS
                                               '

                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the 109th District Court of Andrews County, Texas, and concludes that Relator=s petition

for writ of mandamus should be denied. We therefore deny the petition for writ of mandamus, in

accordance with the opinion of this court.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.